NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0393n.06

                                             No. 10-4559                                      FILED
                                                                                         Apr 11, 2012
                           UNITED STATES COURT OF APPEALS
                                                                                   LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


MARGARET GARCIA,                                   )
                                                   )
        Plaintiff-Appellant,                       )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
WHIRLPOOL CORPORATION,                             )    NORTHERN DISTRICT OF OHIO
                                                   )
        Defendant-Appellee.                        )




        Before: MARTIN, COOK, and KETHLEDGE, Circuit Judges


        PER CURIAM. Plaintiff-Appellant Margaret Garcia appeals the district court’s grant of

summary judgment for her former employer, the Whirlpool Corporation, on her disability

discrimination, retaliation, intentional infliction of emotional distress, and workplace negligence

claims. After carefully reviewing the record, the applicable law, and the parties’ briefs, we agree that

oral argument is not necessary. Fed. R. App. P. 34(a). We find that the district court’s opinion

diligently and correctly sets out the undisputed facts and the governing law.


        On appeal, Garcia presents new evidence and argument to support her disability

discrimination claim, asserting that she had the requisite qualifications for reassignment to another

position at Whirlpool. The argument does nothing to revive her disability discrimination claim

because she forfeited it by failing to present it to the district court. See Fed. R. Civ. P. 56(c)(1);
No. 10-4559
Garcia v. Whirlpool Corp.


Bondex Int’l, Inc. v. Hartford Accident & Indem. Co., 667 F.3d 669, 681 (6th Cir. 2011) (finding that

a party forfeited a claim “by failing to raise it in any pleadings or at any stage of the proceedings

below”); Tucker v. Tennessee, 539 F.3d 526, 531 (6th Cir. 2008) (“[T]he trial court no longer has

the duty to search the entire record to establish that it is bereft of a genuine issue of material fact.”)

(quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–1480 (6th Cir. 1989)). On her claims

of retaliatory discharge, intentional infliction of emotional distress, and workplace negligence,

Garcia presents the same arguments she presented before the district court. But she has failed to

address the deficiencies identified by the district court with regard to each of these arguments.


        Because this court’s issuance of a full opinion would be duplicative and would serve no

jurisprudential purpose, we AFFIRM on the basis of the district court’s well-reasoned opinion and

order of November 5, 2010, granting Whirlpool’s motion for summary judgment.




                                                  -2-